Exhibit 99.1 Company Contact Information: Gil Efron, CFO Tel: + Email:investors@RRsat.com For Immediate Release External Investor Relations Contacts: Ehud Helft / Kenny Green Tel: 1 RRSAT TO DISTRIBUTE THE FIRST HIGH DEFINITION INDIAN ‘BOLLYWOOD’ MOVIE CHANNEL RE’EM – March 4, 2010 – RRsat Global Communications Network Ltd. (NASDAQ: RRST), a rapidly growing provider of comprehensive content management and global distribution services to the television and radio broadcasting industries, announced today that it has signed an agreement with ISG Media, one of the largest distribution companies for Indian movies and entertainment content in the Middle East. RRsat will provide fiber connectivity, playout and distribution for the first high definition Indian movie channel, for distribution to the Israeli market. RRsat and ISG Media are working together to offer the channel to other multichannel platforms in Europe and North America. “Bollywood film and television industry has grown tremendously in the past few years and it is now producing movies which are watched throughout the world and not just in India,” commented Lior Rival, Vice President, Sales and Marketing of RRsat. “By cementing ourselves as an enabler of global distribution for high definition Indian movies and content, we believe we can further penetrate this important market. We look forward to working with ISG Media in helping grow their Bollywood distribution franchise.” “We are very pleased to be working with RRsat to distribute our Bollywood franchise.
